211 S.W.3d 202 (2007)
Pedro MARTINEZ, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 66296.
Missouri Court of Appeals, Western District.
January 16, 2007.
Rebecca L. Kurz, Kansas City, MO, for Appellant.
Shaun J. Mackelprang, Jefferson City, MO, for Respondent.
Before ULRICH, P.J., LOWENSTEIN and SMART, JJ.
Prior report: 81 S.W.3d 739.

ORDER
PER CURIAM.
This is an appeal for relief under a Rule 29.15 motion.
The State charged and Appellant was convicted by a jury with possession of a controlled substance on the premises of a correctional center pursuant to Section 217.360, RSMo 2000 and was sentenced as a persistent felon to nine years in prison.
Appellant filed a post-conviction relief motion claiming ineffective assistance of counsel. Specifically, Appellant contends counsel failed to move to suppress Appellant's statement to the corrections officer that the contraband was his. The motion court denied Appellant's motion for post-conviction relief.
This court affirms. Rule 84.16(b).